


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.6



VERITEC, INC.
STOCK OPTION AGREEMENT




Parties:                                           Veritec, Inc. (the “Company”)


____________________ (“Optionee”)


Effective Date:                       ____________________


RECITALS


The Board of Directors of the Company (the “Board”) authorized the granting of
non-qualified stock options to Optionee to purchase an aggregate of Twenty Five
Thousand Five Hundred (25,500) shares of the Company’s $.01 par value common
stock (the “Options”) pursuant to the terms and conditions set forth
herein.  The parties desire to enter into this Stock Option Agreement
(“Agreement”) to memorialize the terms and conditions of the grant of Options to
the Optionee.


AGREEMENT


1.           Option Grants.


Subject to the terms and conditions contained herein, the Company grants to
Optionee the Options in accordance with the terms and conditions set forth in
the table below and described herein.  Upon vesting, each Option shall be
exercisable by Optionee within five (5) years of its vesting date (the “Vesting
Date”) as described in the table below and, unless sooner terminated as provided
herein, shall expire at the end of such period.  Options shall only vest if
Optionee continues to be employed by the Company (or a subsidiary of Company, as
applicable) on or after Vesting Date.


Date of Grant
Vesting Date
No. of Shares of Option Exercisable
Expiration Date
Exercise Price
 
February 13, 2009
 
 
February 13, 2010
 
 
25,500
 
February 13, 2015
 
 
$0.40



2.           Manner of Exercise.


The full purchase price of the shares acquired upon exercise of each Option or
any portion thereof shall be paid in cash, or by personal, certified or
cashier’s check or, with the approval of the Board, by tender of a promissory
note for all or a portion of the exercise price, secured by the shares to be
received upon exercise.  Any promissory note must convey interest at the
published IRS applicable federal rate for similar instruments.  Upon exercising
each Option or any portion thereof, Optionee shall use the form of Notice of
Exercise of Stock Option for Shares of Veritec, Inc. attached to this Agreement
as Exhibit A.


3.           Option Termination.


If Optionee’s employment with the Company (or a subsidiary of Company, as
applicable) is terminated for any reason other than death, Optionee shall have
ninety (90) days from the date of such termination of his position as an
employee to exercise any part of the Options vested pursuant to Section 1 of
this Agreement.  Upon the expiration of such ninety (90) day period or, if
earlier, upon the expiration
 
date of the Options as set forth above, the Option shall terminate and become
null and void.  If termination of employment is effected by death of Optionee,
any vested but unexercised portion of the Option may be exercised by the
personal representative of Optionee or other person entitled by law to
Optionee’s rights under the Option, and such person shall have ninety (90) days
from the date of death of the Optionee to exercise any part of the Options
vested pursuant to Section 1 of this Agreement.  Upon the expiration of such
ninety (90) day period or, if earlier, upon the expiration date of the Options
as set forth above, the Option shall terminate and become null and void.  Upon
termination for any reason, any unvested portion of the Options shall not vest
and Optionee’s rights to and under such non-vested part of the Options shall
terminate and be null and void.
 
 
4.           Rights of Optionee.


Optionee shall not have the rights of a shareholder with respect to the shares
of stock subject to these Options until issuance of the shares pursuant to the
exercise of the Options.


5.           Employment of Optionee.


Nothing in this Agreement shall be construed to confer upon Optionee any right
to continue in the employ of the Company (or a subsidiary of Company, as
applicable) or to interfere in any way with the right of the Company to
terminate Optionee’s employment at any time, nor to derogate from the terms of
any written employment agreement between the Company and Optionee.


6.           Restrictions on Shares.


(a)           Securities Laws.  Optionee hereby agrees that the acquisition of
shares upon exercise of each Option is for purposes of investment and not for
resale or public distribution of the Option shares, and Optionee will not sell,
pledge, transfer or otherwise dispose of any Option shares except pursuant to
registration under the Securities Act of 1933, as amended, or unless, in the
opinion of counsel for the Company, registration is not required.  Such
restrictions shall be binding upon Optionee, and upon the heirs, personal
representatives, and administrators of Optionee.  Any stock certificate for
shares issued upon exercise of each Option shall be endorsed so as to refer to
the restrictions on transfer imposed by this Agreement and by applicable
securities laws and Optionee shall, at the request of the Company, execute and
deliver a letter of investment intent upon exercise of each Option.


(b)           Certificate Legends. The share certificates shall include legends
evidencing the above restrictions until such restrictions lapse.


 
37

--------------------------------------------------------------------------------

 
7.           Non-Transferability of Options.


The Options shall not be transferable by Optionee other than by will or by the
laws of descent and distribution, and then only to permit the personal
representative of Optionee or other person entitled by law to Optionee’s rights
under the Options to exercise the Options or any portion thereof in accordance
with and subject to the terms and conditions of Section 3 hereof.  During
Optionee’s lifetime, the Options shall be exercisable only by Optionee.


8.           Tax Withholding.


Optionee is responsible for any withholding taxes required to be deposited by
the Company as a result of the exercise of Options or the disposition of the
shares acquired through such exercise.



9.           Entire Agreement.


This Agreement constitutes the entire agreement between the Company and Optionee
with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, between the Company and
Optionee with respect to the subject matter hereof.






VERITEC, INC.






By         /s/Jeffrey Hattara               
                       Jeffrey
Hattara                                                            
                     Its:    Chief Executive
Officer                                                                      
 
 


ACCEPTED:






Individual





625473.1
 
38

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTICE OF EXERCISE OF STOCK OPTION
FOR SHARES OF VERITEC, INC.


I hereby elect to purchase ________ shares of the $.01 par value Common Stock of
VERITEC, INC. (the “Company”) by exercising the stock option granted to me by
the Company on ________________, 20__.  I enclose payment of the aggregate
purchase price for the shares in the amount of $__________.


In purchasing the shares, I certify that:


a.
I am purchasing the shares for my own account and not for or on behalf of any
other person.

 
b.
I am purchasing the shares for investment purposes and do not presently intend
to resell or distribute the shares.  I understand that I must bear the economic
risk of investing in the shares for an indefinite period of time, even if my
circumstances should change.

 
c.
I understand that the shares have not been registered under federal or state
securities laws and may not be issued, sold or otherwise transferred unless they
are registered or, in the opinion of counsel to the Company, an exemption from
registration is available.  I agree that the Company may place a legend on the
certificates representing the shares to reflect such restrictions on sale or
other transfer.

 
d.
I understand that the Company is relying on the truth and accuracy of these
statements in issuing and selling the shares to me.

 




Dated:                                                                
[Name]
39

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------